Citation Nr: 1335073	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  11-01 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the left knee, to include as secondary to plantar fasciitis.

2.  Entitlement to service connection for degenerative joint disease of the right knee, to include as secondary to plantar fasciitis.

3.  Entitlement to service connection for a left ankle disability, to include as secondary to plantar fasciitis.

4.  Entitlement to service connection for a right ankle disability, to include as secondary to plantar fasciitis.

5.  Whether the reduction of the Veteran's 30 percent evaluation for bilateral plantar fasciitis to 10 percent effective November 1, 2011 was proper.

6.  Entitlement to an increased evaluation for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from September 1982 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) from December 2009 and August 2011 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The December 2009 decision addressed the service connection claims, and the August 2011 decision addressed the rating/reduction issues.  

In a March 2012 statement, the Veteran raised the claim for entitlement to a total disability rating for compensation purposes.  This has not been developed for appeal and is referred to the RO for appropriate action.  

The service connection issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 2010 rating action, the RO proposed the reduction of the schedular disability rating for bilateral plantar fasciitis, which had been evaluated as 30 percent disabling since February 2007.  

2.  In an August 2011 rating decision, the RO reduced the disability rating for the service-connected bilateral plantar fasciitis to 10 percent, effective November 1, 2011, after meeting all due process requirements in executing such a reduction.

3.  The findings of the October 2009 and September 2010 examination reports do not show that the Veteran's bilateral plantar fasciitis improved.

4.  The bilateral plantar fasciitis is characterized by painful motion, swelling, and callosities. 


CONCLUSIONS OF LAW

1.  The criteria for restoration of a disability evaluation of 30 percent for bilateral plantar fasciitis are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.105(e), 3.159, 3.321, 3.344(c), 4.40, 4.45, 4.71a, Diagnostic Codes 5299-5276 (2013).

2.  The criteria for an evaluation in excess of 30 percent for bilateral plantar fasciitis have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.71a, Diagnostic Codes 5299-5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this decision, the Board restores a 30 percent disability rating for bilateral plantar fasciitis.  Accordingly, the award below constitutes a full grant of the benefits sought on this issue.  As such, no discussion of the special provisions of VA's duty to notify or assist in a reduced rating claim is necessary.

As to the increased rating issue, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2010 that fully addressed all notice elements.  The Veteran has not argued she has been prejudiced by inadequate notice.

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records, VA and private treatment records, Social Security records, and well as reports of VA examinations.  Findings from the examination reports are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II.  Reduced Rating and Increased Rating

The provisions of 38 C.F.R. § 3.105(e) (2013) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

The procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 30 to 10 percent for bilateral plantar fasciitis, were properly carried out by the RO.  In November 2010, the RO notified her of a proposed rating reduction issued in a rating decision earlier that month.  At that time the RO instructed the Veteran to submit within 60 days any additional evidence to show that her rating should not be reduced.  The RO took final action to reduce the disability rating in an August 2011 rating decision, in which the rating was reduced from 30 to 10 percent, effective November 1, 2011.  The RO informed the Veteran of this decision by letter August 30, 2011.  

The initial question for consideration is whether the reduction was proper based on applicable regulations.  Here, the Board notes that the provisions of 38 C.F.R. § 3.344(a), which apply to evaluations in effect for five years or more, are not for application in this case.  Rather, the provisions of 38 C.F.R. § 3.344(c), which concern disabilities that have not stabilized, are applicable.  This regulation provides that, with respect to a disability rating in effect for less than five years, as here, reexaminations disclosing improvement will warrant a rating reduction.

In considering the propriety of a reduction, the evidence available to the RO at the time the reduction was effectuated must be considered, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

To analyze the evidence as to propriety of the reduction of the disability rating for the Veteran's bilateral plantar fasciitis, a brief review of the law and regulation for evaluating applicable disability ratings for the feet would be helpful. 

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2013).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2002).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2013).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2013).  

The Veteran's service-connected plantar fasciitis is rated by analogy under Diagnostic Codes 5276.  This code provides ratings for acquired flatfoot.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Factual Background

The record shows the Veteran was awarded service connection for plantar fasciitis in a December 2008 rating action, and assigned a 30 percent disability evaluation effective from February 2007.  In connection with this, the Veteran had a VA examination in December 2008.  It was noted that she had worked in a health unit but had been disabled since 2004.  She reported pain when walking and a feeling like she was walking on large pebbles.  There was stiffness on the feet and ankles, and she got ankle edema at times.  The Veteran had no fatigability but there was a lack of endurance.  She used a walker and shoe inserts and could walk for a block before having to stop and rest.  On examination there was no pain on manipulation of the feet but there was evidence of pes planus.  Pain was present and was aggravated by repetitious movement.  The Veteran said that the pain got as high as 10 out of 10 in intensity during a flare up, and when the pain was at its most severe she would fall.  Flare-ups occurred once a week, lasted for 30 minutes to an hour, and were precipitated by cold.  Alleviating factors were medication and time.  The Veteran could not get around during flare-ups and said that she had to stop working because she could not walk.  She had to sit while getting dressed and sometimes had difficulty getting up to go to the bathroom.

On examination the right foot had a callus and bunion at the head of the first toe, a callus over the medial great toe, and a callus of the ball of the right foot at the head of the second and third metatarsals.  There was a valgus deformity of the right great toe.  The Achilles tendon and the arch appeared normal when standing and sitting.  It was noted that the Veteran walked with a limp.  The left foot had calluses at the head of the first and fifth toes and a diffuse callus around the periphery of the heel.  The Achilles was in alignment and did not deviate, and the arch appeared normal when standing and sitting.  Peripheral pulses were normal and there was a good range of motion in the toes without excessive deformity.  No tenderness was noted over the plantar surface or dorsum of the feet and there was moderate pain on manipulation of the forefoot.

The Veteran had another VA examination for her feet in October 2009.  This was apparently scheduled after she claimed in a June 2009 statement, her service connected foot disability had caused her to develop ankle, knee and back disabilities.  At the October 2009 examination, she complained of bilateral foot pain and swelling.  She denied weakness, stiffness, inflammation, fatigability or lack of endurance, and she rated the pain as six out of 10 on the right and seven out of 10 on the left.  The foot pain was throbbing and shooting and was worse when she was exposed to temperature extremes.  There was swelling in the feet and legs three to four times a week, and she denied flare-ups or constitutional symptoms.  The Veteran had shoe inserts, and she reported falling due to tripping and her knees giving out.  The response to treatment had been fair and the Veteran took ibuprofen 600 mg. three times a day.  The Veteran could stand for 15 to 30 minutes and would walk between a quarter of a mile and a mile.  There was no evidence of painful motion, swelling, tenderness, instability, or weakness, and there was evidence of callosities.  Pronation of the feet was not present, arches were present with and without weightbearing and there was no pain on manipulation.  X-rays showed pes planus of both feet and hallux valgus and degenerative joint disease of the first metatarsophalangeal joint.

The examiner felt that there were significant effects on occupational activities due to pain, which had caused increased absenteeism when the Veteran had last worked in 2004.  The Veteran reported that she stopped working due to foot pain, although the examination report also states that she was fired following a work related injury.

The Veteran had another examination in September 2010, which was arranged through VA QTC Services at which she reported that the current foot symptoms were pain and swelling.  She required shoe inserts and was able to stand for 15 to 30 minutes and walk for a quarter of a mile.  Other assistive devices were not required due to the feet.  On examination there was evidence of painful motion and no signs of abnormal weight bearing and moderate angulation of the first metatarsophalangeal joints.  Dorsiflexion of the first metatarsophalangeal joints was normal and there was active motion in the metatarsophalangeal joint of the great toe.  X-rays showed no acute osseous abnormality and degenerative arthrosis of the first metatarsophalangeal joint of the right foot and no acute osseous abnormality of the left foot.  The diagnosis was bilateral plantar fasciitis, and the examiner indicated there was only a minimal effect on the Veteran's usual occupation and daily activities.

The Veteran wrote in a December 2010 statement that she did not feel that her service-connected condition of the feet had shown any sustained improvement.  At December 2010 VA podiatry treatment the Veteran complained of bilateral foot pain of over one year's duration.  The Veteran was diagnosed with plantar fasciitis, chronic, arthralgia, rule out fracture of the 4th left digit, hallux abducto valgus, and rule out ankle ligament laxity.  The Veteran again complained of foot pain at January 2011 VA podiatry treatment.  She wrote on her January 2011 VA Form 9 that she still had considerable pain, instability and swelling in her feet. 




Analysis - Reduced Evaluation

The Board notes that the results of the examinations of the feet in December 2008 and October 2009 were similar.  The subjective complaints at both examinations included pain.  Although the Veteran rated her pain worse in December 2008 on a numeric scale, in October 2009 she described the pain as throbbing and shooting and being worse when exposed to temperature extremes.  The Veteran had previously said that flare-ups were precipitated by cold weather.  While the December 2008 examination report states that the Veteran used a walker and the October 2009 and September 2010 examination reports states that shoe inserts were the only assistive devices used, the December 2008 examination report does not state that plantar fasciitis was the only disability that caused the Veteran to use a walker at that time.  VA treatment notes indicate that the Veteran had knee pain in January 2008, and June 2008 VA podiatry treatment notes indicates that in addition to foot pain the Veteran complained of falling down and of knee pain.  Therefore, it is not clear from the record that the Veteran's discontinued use of a walker was due to improvement of her bilateral plantar fasciitis.  Giving the benefit of the doubt to the Veteran, the Board finds that the reduction of the schedular disability evaluation from 30 percent to 10 percent for bilateral plantar fasciitis, effective November 1, 2011, was not proper based on the evidence.

Analysis - Increased Evaluation

Regarding the Veteran's claim for an evaluation greater than 30 percent for bilateral plantar fasciitis, the record does not show that she meets the requirements for a 50 percent evaluation, the next highest available.  The October 2009 examination report states that there was not pronation of the feet, and there was no evidence of tenderness on examination.  Furthermore, there was not pain on manipulation.  The September 2010 examination also did not reflect the presence of pronation, extreme tenderness of the plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo achillis on manipulation.  Therefore, the criteria for an evaluation of 50 percent are not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  

The Veteran does not qualify for an evaluation in excess of 30 percent for her plantar fasciitis based on 38 C.F.R. §§ 4.40, 4.45 and DeLuca.  At the October 2009 examination, the examiner noted that there was no evidence of painful motion, swelling, instability or weakness.  In addition, the Veteran denied weakness, stiffness, inflammation, fatigability and lack of endurance.  While the September 2010 VA examiner found evidence of painful motion and the Veteran has consistently complained of foot pain, this is contemplated in the assigned evaluation.  Therefore, the Veteran does not qualify for an evaluation in excess of 30 percent for her bilateral plantar fasciitis based on functional loss due to pain, weakness, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra.

In reaching this decision, the Board has also considered the applicability of Diagnostic Code 5284, but as that contemplates impairment due to an injury, its use in these circumstances is not warranted.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's bilateral plantar fasciitis.  While it is productive of pain and functional impairment, these manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's bilateral plantar fasciitis, and referral for consideration of extraschedular rating is not warranted.

The Board has considered whether the Veteran is entitled to "staged" ratings for her service-connected bilateral plantar fasciitis.  However, at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

Additionally, the Court has held that a request for total disability rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  However, there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, while the October 2009 examiner noted that there were significant occupational effects due to plantar fasciitis, the record does not show that it rendered the Veteran unemployable.  Therefore, the record does not reasonably raise a claim for a TDIU in the context of the increased rating claim.
 
The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an evaluation in excess of 30 percent for bilateral plantar fasciitis is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.



ORDER

Subject to the law and regulations governing payment of monetary benefits, a 30 percent rating for bilateral plantar fasciitis is restored, effective November 1, 2011.

An evaluation in excess of 30 percent for bilateral plantar fasciitis is denied.


REMAND

The Veteran is seeking service connection for bilateral degenerative joint disease of the knees and bilateral ankle disabilities, to include as secondary to the service-connected plantar fasciitis.  In May 2011, the Veteran had a VA examination for her joints.  With respect to the right ankle, the examiner included a diagnosis of joint narrowing, but concluded it was unrelated to the service connected plantar fasciitis, because that is a soft tissue inflammation.  The examiner, however, did not address the question of aggravation, nor did she appear to address a right ankle strain diagnosis.  This should be accomplished on remand.  

Regarding the left ankle, the examiner stated at one point there was no left ankle disability because x-rays were negative, but on the other hand, included in the report a diagnosis of left ankle strain.  It is unclear whether there is considered to be a left ankle disability and whether it was caused or aggravated by the Veteran's service connected plantar fasciitis.  This should be clarified.  

With respect to the knees, the examiner did not address the question of aggravation.  This shortcoming should be addressed on remand.  

VA treatment records to February 2011 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from February 2011 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of VA treatment records relating to eh ankles and knees from February 2011 to the present.

2.  Obtain an addendum to the May 2011 VA examination report.  The Veteran's claims folder should be provided to the reviewer prior to completion of the opinion.  If it is necessary to examine the Veteran to obtain the requested opinions, that should be arranged.  

The reviewer should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's degenerative joint disease of the left and right knee was aggravated by her service-connected bilateral plantar fasciitis.  Aggravation is defined for the purposes requested in this remand, as a worsening of the underlying condition beyond its natural progression.   

The reviewer should also provide an opinion as to whether the Veteran has a left ankle disability, (e.g. ankle strain) and if so, whether it is at least as likely as not caused by or aggravated by the service-connected bilateral plantar fasciitis.  

Similarly, the reviewer should indicate whether the Veteran has a right ankle disability, other than joint space narrowing (e.g. right ankle strain) and express an opinion whether it is at least as likely as not caused or aggravated by the Veteran's service-connected plantar fasciitis.  

With respect to right ankle joint space narrowing, the reviewer should indicate whether it is at least as likely as not aggravated by the Veteran's plantar fasciitis.  

The reviewer should provide a detailed rationale for all opinions expressed.  If any opinion cannot be rendered without resorting to speculation, the reviewer should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.

3.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and her representative a supplemental statement of the case and provide the Veteran an opportunity to respond.
  
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


